DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Applicant’s amendments on 11/23/2022 have been considered.  
Claims 1-4, 6-14, and 15-24 are pending.  Applicant has canceled claims 5 and 15 and amended independent claims 1 and 13.
Drawings. The corrected drawing sheet for Fig. 3 is accepted.  The examiner withdraws the objection to the drawings in view of the corrected drawings.
Response to Arguments
Applicant's arguments filed on 11/23/2022 have been fully considered but they are not persuasive.  Applicant argued on pages 10-11 of its 11/23/2022 remarks:
Applicant submits that the cited references, alone or in combination, fail to disclose, teach or suggest at least this feature of claim 1. In rejecting this feature, previously recited in claim 5, the Office cites paragraph [0072] and FIG. 4 of Stuehler. Applicant respectfully disagrees with the Office. 

According to Stuehler, para 72, "Fields 420 c, 420 d can identify, respectively, a source language and one or more target languages for segments originating in the repository and branch identified by the fields 420 a, 420 b." That is, the source language and the target languages are identified based on the fields 420 a and 420 b, which in FIG. 4 correspond to "id" and "branch". In contrast, according to claim 1, the language combination is determined based on the "language and the location associated with the source repository and the language and the location associated with the target repository." 

For the foregoing reasons, Applicant submits that independent claims 1 and 13 are allowable over Stuehler. None of the other cited art, alone or in combination, overcomes the deficiencies of Stuehler. The dependent claims are allowable due to their dependency and because of the additional features recited therein. Accordingly, Applicant requests that the rejection be withdrawn, and the claims allowed.

	The examiner respectfully disagrees.  As explained in the 09/12/2022 Office Action, Fig. 4, table 404 stores information associated with a particular repository. (see 09/12/2022 OA, p. 7, with respect to claim 5, citing to STUEHLER, paras. 0071, 0073).  Further, there are multiple code repositories (see Fig. 2, repositories 228 and 238 and Fig. 3, repository 320) where code versions are managed using version control components 232/240, such as GIT, and where the “source repository” is the repository originating a request and a “target repository” is a repository being updated to a source code version, such as via a merge.  (see 09/12/2022 OA, p. 7, with respect to claim 5, citing to STUEHLER, paras. 0037, 0039).  Each repository (which can each be a source repository, a target repository, or both, depending on the context) has a version of table 404, where each has a field 420c identifying the source language for segments originating at such respective repository and a field 420d for identifying one or more target languages for translation associated with such repository.  Further, as explained in the 09/12/2022 Office Action, table 404 includes information about a particular location of each repository, e.g., the source and target repositories.  (see 09/12/2022 OA, pp. 7-8, with respect to claim 5, citing to STUEHLER, para. 0071).
	In other words, table 404 is a repository-specific table.  File-specific and segment-specific tables are separately in Fig. 4, files 406, 408, and 410.  The combination of a first table 404 for a source repository and a second table 404 for a target repository disclose the claimed “translation meta-data comprising a language and a location associated with the source repository and a language and a location associated with the target repository.”

	Applicant argues on page 11: “That is, the source language and the target languages are identified based on the fields 420 a and 420 b, which in FIG. 4 correspond to "id" and "branch". 
	As explained above, the examiner respectfully disagrees.  Field 420a is an identifier for a particular repository and 420b is a branch identifier for a particular branch within the repository.  (STUEHLER, paras. 0071, 0075).  Fields 420a/420b, therefore, uniquely identify a repository and branch associated with source language 420c and target language 420d (as such terms are used in STUEHLER) for that particular repository, e.g., the particular repository may have more than one associated language, including a source language such as English, and one or more languages to be translated into (e.g., such as if a repository also includes localization text for German, French, and Chinese languages) (see STUEHLER, para. 0023).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6, 11-14, 16, 18, 23, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stuehler et al., U.S. Patent Application Publication 2021/0165855, hereinafter referenced as STUEHLER.

Regarding claim 1, STUEHLER discloses:
A computer implemented method (Fig. 2, computing environment 200; para. 0037; implementing architecture 300 of Fig. 3; para. 0049 and using the data model of Fig. 4, para. 0070) of performing a machine translation (Fig. 2, translation infrastructure 216, including translation service 250 for performing machine translations; para. 0041) of a code submission (Fig. 2, translation infrastructure may be integrated with software version control component 232, which could be GIT for example; para. 0037; Fig. 9K, translations can be integrated into code repository/version control management software, where a translation step 1510a may be triggered by a commit of code to the repository; para. 0132), the method comprising:
receiving, from a source repository, (changes in a code repository can automatically trigger a translation request, where the repository originating the request is a source repository; paras. 0005, 0010; Fig. 2, code repositories 228 and 238 may use GIT for version control components 232 and 240; para. 0039) a translation request (translation service 250 may receive translation requests from the continuous delivery component 220, or alternatively from development infrastructure 209 or UI/UX infrastructure 212; paras. 0041 and 0042; see also translation service 246 receiving translation requests; para. 0053) comprising the code submission (code file is part of a submission; para. 0042; commit of code to a repository as part of software version control management, including translation step 1510a; para. 0132) and translation meta-data (segment metadata, such as the source of the submission; para. 0055; see also Fig. 4 disclosing example files that can store metadata; para. 0070), the code submission having multiple translatable strings (translation requests include text to be translated; para. 0042; “segments”, e.g., sets of strings, is the terminology used in STUEHLER; para. 0055) and multiple lines of computer code; (code file is part of a submission; para. 0042; submission may be parsed to extract strings from “thousands of lines of code”; para. 0044; commit of code to a repository as part of software version control management, including translation step 1510a; para. 0132)
extracting the multiple translatable strings from the code submission; (translation service 250 can extract text strings from code to be translated; para. 0043; code is parsed to extract strings from “thousands of lines of code”; para. 0044)
determining a language combination for translating the multiple translatable strings based on the translation meta-data; (Fig. 4, source language 420c and target language 420 metadata for segments indicates which languages to translate segments into, e.g., the source and target languages are the language combination; para. 0072; Fig. 4 source segments table 408 may include a source language field, and target segments table 410 has field 436 with a target segment language; para. 0088)
translating the multiple translatable strings according to the language combination to generate multiple translated strings; and (human translator or an automated translation service may be used to perform translations; para. 0055; Fig. 3, automated translation service 390 translates segments; para. 0067; translation is from source language to target language; paras. 0026, 0027)
integrating the multiple translated strings with the multiple lines of computer code to generate a translated code submission; (Fig. 2, translation infrastructure may be integrated with software version control component 232, which could be GIT for example; para. 0037; code pull requests, e.g., GIT code updates including code and translated text, may include translation results; para. 0128; translation may be part of a commit of code to a repository as part of software version control management, including translation step 1510a; para. 0132; see also para. 0025, explaining that code commits can be scanned for text elements that will be displayed to end users at runtime for translation.)
accessing the source repository and a target repository (Fig. 2, translation service 216 can be in communication with multiple code repositories 228 located in different development infrastructures 208 or UX design infrastructures 212; para. 0037; Fig. 3, translation infrastructure 312 includes repository service 342 that facilitates communication with code repository 320, which is part of development infrastructure 308; para. 0052; information can be obtained directly from a source code repository; para. 0122) to obtain the translation meta-data (Fig. 4, table 404 stores information associated with a particular repository; para. 0071, 0073), the translation meta-data comprising a language and a location associated with the source repository and a language and a location associated with the target repository; (table 404, has field 420c, a source language identifier for identifying the source language for segments originating at the source repository and 420d, a target language identifier for identifying one or more target languages for translation; para. 0072; table 404 may also include information about a particular location of each repository, e.g., the source and target repositories; para. 0071) and
determining the language combination from the language and the location associated with the source repository and the language and the location associated with the target repository. (e.g., if translation is from German to English, German = source language and English = target language; para. 0034; table 404, has field 420c, a source language identifier for identifying the source language for segments originating at the source repository and 420d, a target language identifier for identifying one or more target languages for translation; para. 0072; Fig. 4 source segments table 408 may include a source language field, and target segments table 410 has field 436 with a target segment language; para. 0088)

Regarding claim 2, STUEHLER discloses the method according to claim 1.  STUEHLER further discloses:
generating a merge request that includes the translated code submission; and (Fig. 2, version control component 232 communicates with code repository 228 to determine if two code versions can be merged; para. 0037; Fig. 9I, translation results and code in a base branch can be merged with a repository; paras. 0129 and 0130)
integrating the translated code submission into a target repository (Fig. 2, version control component 232 communicates with code repository 228 to determine if two code versions can be merged and integrated in such repository; para. 0037; Fig. 9I, translation results and code in a base branch can be merged and integrated with a repository; paras. 0129 and 0130) identified in the translation meta-data (Fig. 4, repository table 404 has field 420a which is a unique identifier for the repository and files table 406 has field 428b that uniquely identifies the repository associated with the translation submission file; paras. 0071 and 0075) based on the merge request. (Fig. 9H, pull request 1212; para. 0128; Fig. 9I, merge pull request 1308; para. 0129)

Regarding claim 3, STUEHLER discloses the method according to claim 1.  STUEHLER further discloses:
generating a translation file that aggregates the multiple translatable strings (continuous delivery component 220, development infrastructure 209, or UI/UX infrastructure 212 may generate translation requests received by translation service 250; paras. 0041 and 0042; Fig. 3, projects function 370 can manage and track projects, which can be used to aggregate multiple translation requests; paras. 0064 and 0065; Fig. 4, project id field 420j, project id field 432b, and project id field 436c can associate multiple segments with a single project; paras. 0074, 0078, 0086) into a common object; (Fig. 4, data schema 400 describes a common data model; para. 0070; a JSON object or object in a similar data format can be used to identify segments for translations; para. 0079; the file format for a project can be specified by a user; para. 0123) and
using the common object in a translation process (Fig. 4, data schema 400 describes a common data model to be used by all components in the translation process; para. 0070; a JSON object or object in a similar data format can be used to identify segments for translations; para. 0079; the file format for a project can be specified by a user, e.g., a JSON file or Java properties file; para. 0123) that includes machine translation and human translation (translations service 346 performs translations; para. 0053; segments may be translated by a human translator or an automated translation service that performs machine translation; para. 0055; Fig. 3, assignments function 364 can be used to assign a particular human translation or to use a particular automated translation service; paras. 0061 and 0062).

Regarding claim 6, STUEHLER discloses the method according to claim 1.  STUEHLER further discloses:
wherein the translation request is received from a source repository, (changes in a code repository can automatically trigger a translation request, where the repository originating the request is a source repository; paras. 0005, 0010; Fig. 2, code repositories 228 and 232 may use GIT for version control components 232 and 240; para. 0039) the code submission comprises multiple files (code submissions can be parsed to generate “deltas”, which represent the changes between two code versions; para. 0031; translation requests may comprise one or more code or text files; paras. 0065, 0137), and the method further comprises:
parsing a file organization structure included in the source repository to identify at least one file included in the multiple files that has at least one translatable string; and (Fig. 4, files table 406 includes a filePath id 428c that identifies the file path for the file, repositoryID 428b stores the ID of the repository the file resides on, and combined with the file path can identify the file location on the source repository, and field 428d stores when the file was last processed (including for translation); para. 0076; fileID 432c is a combination of the repositoryID 428b and filePath ID 428c; para. 0078)
extracting the at least one file from the source repository (Fig. 2, translation service 216 can be in communication with multiple code repositories 228 located in different development infrastructures 208 or UX design infrastructures 212; para. 0037; Fig. 3, translation infrastructure 312 includes repository service 342 that facilitates communication with code repository 320, which is part of development infrastructure 308; para. 0052; data and files can be obtained directly from a source code repository; para. 0122) to translate the at least one translatable string included in the at least one file.  (translations service 346 performs translations; para. 0053; human translator or an automated translation service may be used to perform translations; para. 0055; Fig. 3, automated translation service 390 translates segments; para. 0067).

Regarding claim 11, STUEHLER discloses the method according to claim 1.  STUEHLER further discloses:
wherein the translation meta-data specifies multiple target repositories for receiving the code submission, (Fig. 2, translation service 250 can send translation requests to development infrastructure 208 or UI/UX infrastructure 212, which have code repositories 228 and 238, respectively, e.g., target repositories, and where version control components 232, 240 may use GIT for handling code submissions and merging; paras. 00039 and 0041; Fig. 4, repository table 404 has field 420a which is a unique identifier for the repository and files table 406 has field 428b that uniquely identifies the repository associated with the translation submission file, which may be updated when the translated results are stored on the target repository; paras. 0071 and 0075) wherein each target repository of the multiple target repositories is associated with a different language. (Fig. 4, repository table 404 has field 420c for source languages associated with the repository and field 420e for original language for text associated with the repository; para 0072)

Regarding claim 12, STUEHLER discloses the method according to claim 1.  STUEHLER further discloses:
querying a set of translation memories to receive a translation result for at least one translatable string, the set of translation memories including multiple previously generated translation results; and (Fig. 3, services 316 can query translation repository service 394 which stores previous translations to take advantage of prior work in translating terms and phrases to reduce translation time and improve accuracy for new translation requests; para. 0069)
translating a remainder of the multiple translatable strings by generating translation results for the remainder of the multiple translatable strings using one or more language models.  (Fig. 3, project management application 384 can access translation infrastructure 312 to mark segments for translation, determine how many segments have already been translated and how many segments remain to be translated; para. 0066; clients can access translation infrastructure via conversion service 388; para. 0067; translation infrastructure 312 can access translations service 346 which performs translations; para. 0053)

Regarding claim 13, STUEHLER discloses:
A system (Fig. 2, computing environment 200; para. 0037; implementing architecture 300 of Fig. 3; para. 0049 and using the data model of Fig. 4, para. 0070) for performing machine translation (Fig. 2, translation infrastructure 216, including translation service 250 for performing machine translations; para. 0041) of a code submission, (Fig. 2, translation infrastructure may be integrated with software version control component 232, which could be GIT for example; para. 0037; Fig. 9K, translations can be integrated into code repository/version control management software, where a translation step 1510a may be triggered by a commit of code to the repository; para. 0132) said system comprising: 
a repository configured to store a translation request including a code submission and translation meta-data; and (Fig. 2, data store 254 may record incoming translation requests, which also include a code file; para. 0042; Fig. 4, translation submissions use the data schema 400, including data tables 404, 406, 408, and 410; para. 0070)
a machine translation system, (Fig. 2, translation infrastructure 216, including translation service 250 for performing machine translations; para. 0041) executing on a processor (Fig. 11, processing units 1710 and 1715, which may be CPU, ASIC, or other processor; para. 0142) and being configured to: 
receive, from a source repository coupled to the machine translation system (Fig. 2, translation service 250, part of translation infrastructure 216, may receive translation requests from the continuous delivery component 220, or alternatively from development infrastructure 209 or UI/UX infrastructure 212, which have code repositories 228 and 236, respectively; paras. 0041 and 0042; see also translation service 246 receiving translation requests; para. 0053) via a network interface (Fig. 11, computing system 1700 may be an implementation of the described system; para. 0141; communications connections 1770 connect components in computing system 1700, including via a network interconnect; para. 0146; Fig. 12, cloud computing environment 1800 is another implementation environment for the described system, where various cloud resources can be connected by a public or private network; paras. 0151 and 0152), a translation request including a code submission (code file is part of a submission; para. 0042; commit of code to a repository as part of software version control management, including translation step 1510a; para. 0132) and translation meta-data, (segment metadata, such as the source of the submission; para. 0055; see also Fig. 4 disclosing example files that can store metadata; para. 0070) the code submission having multiple translatable strings (translation requests include text to be translated; para. 0042; “segments”, e.g., sets of strings, is the terminology used in STUEHLER; para. 0055) combined with multiple lines of computer code; (code file is part of a submission; para. 0042; submission may be parsed to extract strings from “thousands of lines of code”; para. 0044; commit of code to a repository as part of software version control management, including translation step 1510a; para. 0132)
extract the multiple translatable strings from the code submission; (translation service 250 can extract text strings from code to be translated; para. 0043; code is parsed to extract strings from “thousands of lines of code”; para. 0044)
determine a language combination for translating the multiple translatable strings based on the translation meta-data; (Fig. 4, source language 420c and target language 420 metadata for segments indicates which languages to translate segments into, e.g., the source and target languages are the language combination; para. 0072; Fig. 4 source segments table 408 may include a source language field, and target segments table 410 has field 436 with a target segment language; para. 0088)
translate the multiple translatable strings according to the language combination to generate multiple translated strings; and (human translator or an automated translation service may be used to perform translations; para. 0055; Fig. 3, automated translation service 390 translates segments; para. 0067; translation is from source language to target language; paras. 0026, 0027)
integrate the multiple translated strings with the multiple lines of computer code to generate a translated code submission; (Fig. 2, translation infrastructure may be integrated with software version control component 232, which could be GIT for example; para. 0037; code pull requests, e.g., GIT code updates including code and translated text, may include translation results; para. 0128; translation may be part of a commit of code to a repository as part of software version control management, including translation step 1510a; para. 0132; see also para. 0025, explaining that code commits can be scanned for text elements that will be displayed to end users at runtime for translation.).
access the source repository and a target repository (Fig. 2, translation service 216 can be in communication with multiple code repositories 228 located in different development infrastructures 208 or UX design infrastructures 212; para. 0037; Fig. 3, translation infrastructure 312 includes repository service 342 that facilitates communication with code repository 320, which is part of development infrastructure 308; para. 0052; information can be obtained directly from a source code repository; para. 0122) to obtain the translation meta-data (Fig. 4, table 404 stores information associated with a particular repository; para. 0071, 0073), the translation meta-data comprising a language and a location associated with the source repository and a language and a location associated with the target repository; (table 404, has field 420c, a source language identifier for identifying the source language for segments originating at the source repository and 420d, a target language identifier for identifying one or more target languages for translation; para. 0072; table 404 may also include information about a particular location of each repository, e.g., the source and target repositories; para. 0071) and
determine the language combination from the language and the location associated with the source repository and the language and the location associated with the target repository. (e.g., if translation is from German to English, German = source language and English = target language; para. 0034; table 404, has field 420c, a source language identifier for identifying the source language for segments originating at the source repository and 420d, a target language identifier for identifying one or more target languages for translation; para. 0072; Fig. 4 source segments table 408 may include a source language field, and target segments table 410 has field 436 with a target segment language; para. 0088)

Claim 14 is directed to a system that corresponds to the computer implemented method of claim 2, and is therefore rejected under the same grounds as claim 2 above.
Claim 16 is directed to a system that corresponds to the computer implemented method of claim 3, and is therefore rejected under the same grounds as claim 3 above.
Claim 18 is directed to a system that corresponds to the computer implemented method of claim 6, and is therefore rejected under the same grounds as claim 6 above.
Claim 23 is directed to a system that corresponds to the computer implemented method of claim 11, and is therefore rejected under the same grounds as claim 11 above.
Claim 24 is directed to a system that corresponds to the computer implemented method of claim 12, and is therefore rejected under the same grounds as claim 12 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over STUEHLER in view of Casal et al., U.S. Patent Application Publication 2018/0143975 A1, hereinafter referenced as CASAL.

Regarding claim 4, STUEHLER discloses the method according to claim 1.  However, STUEHLER fails to explicitly teach:
dividing the multiple translatable strings into multiple batches, 
wherein each batch includes two or more of the multiple translatable strings that are processed together; and  
scheduling a batch translation process based on the translation meta-data, 
wherein the batch translation process translates the two or more of the multiple translatable strings included in each batch.

However, in a related field of endeavor, CASAL pertains to a system and method for translating documents from a source language to a target language. (para 0003).  CASAL explicitly teaches:
dividing the multiple translatable strings into multiple batches, (Fig. 2, chunker module 202 breaks up received content into individual cognizable translation units (CTUs), which are typically individual sentences; para. 0142; chunker module 202 or batcher module may break up translation projects into numerous batches; para. 0150)
wherein each batch includes two or more of the multiple translatable strings that are processed together; (each batch includes sub-batches which includes multiple CTUS, or sentences; work can be performed at the batch-level, sub-batch-level, or CTU-level, e.g., multiple CTUs in a batch or sub-batch may be processed together; paras. 0153 and 0154)
scheduling a batch translation process based on the translation meta-data, (scheduling engine schedules batches; para. 0222; batches may be associated with certain delivery dates and deadlines; paras. 0151 and 0152) and
wherein the batch translation process translates the two or more of the multiple translatable strings included in each batch. (Fig. 2, CTUs, or sentences, may each be translated by machine translate module 216 or human translators 214; para. 0147; chunk aggregator 220 aggregates the translated CTUs; para. 0149; the batch process includes the flow from chunker 200 to chunk aggregator 220, which includes translations by machine translator 216 and human translator 214).
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the batch processing teachings of CASAL to the system in STUEHLER.  Indeed, the translation infrastructure 216 in STUEHLER could be modified to include the batch processing teachings along with the continuous delivery component 220 (STUEHLER, para. 0036), which coordinates various activities between different infrastructures (STUEHLER, para. 0040).  Moreover, projects function 37 can track project deadlines (STUEHLER, para. 0064), which may also be tracked in metadata in table 408, field 432k. (STUEHLER, para. 0082).  The batch processor in CASAL similarly uses deadlines to schedule batches.  (CASAL, paras. 0151 and 0152). 
One of ordinary skill would be motivated to apply the teachings of CASAL to STUEHLER because as disclosed in CASAL, batching helps to facilitate optimization of content inflow, which increases productivity and lowers costs.  (CASAL, para. 0150).  Batching allows multiple files that share common aspects such as client-specific rules, quality expectations, content type, and deadlines, to be processed together for efficiency. (CASAL, para. 0151).  

Claim 17 is directed to a system that corresponds to the computer implemented method of claim 4, and is therefore rejected under the same grounds as claim 4 above.

Claims 7-10 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over STUEHLER in view of Haiderzaidi et al., U.S. Patent Application Publication 2017/0371631 A1, hereinafter referenced as HAIDERZAIDI.

Regarding claim 7, STUEHLER discloses the method according to claim 1.  STUEHLER further discloses:
wherein the translation meta-data identifies a target repository that receives the translated code submission, (Fig. 2, translation service 250 can send translation requests to development infrastructure 208 or UI/UX infrastructure 212, which have code repositories 228 and 238, respectively, e.g., target repositories, and where version control components 232, 240 may use GIT for handling code submissions and merging; paras. 00039 and 0041; Fig. 4, repository table 404 has field 420a which is a unique identifier for the repository and files table 406 has field 428b that uniquely identifies the repository associated with the translation submission file, which may be updated when the translated results are stored on the target repository; paras. 0071 and 0075) the target repository [stores a testing version of a software platform] and the method further comprises:
integrating the translated code submission into the target repository; (Fig. 2, version control component 232 communicates with code repository 228 to determine if two code versions can be merged and integrated in such repository; para. 0037; Fig. 9I, translation results and code in a base branch can be merged and integrated with a repository; paras. 0129 and 0130) 

However, STUEHLER fails to explicitly teach:
stores a testing version of a software platform 
testing the translated code submission to identify at least one error in the translated code submission

However, in a related field of endeavor, HAIDERZAIDI pertains to techniques for automatically updating source code templates used to provide globalization enablement in an application project. (para. 0015).  Globalization features include translating user interface components to a language associated with a target region. (para. 0016).  HAIDERZAIDI explicitly teaches:
the target repository stores a testing version of a software platform (Fig. 1, Globalization Development Operation Information System (GDOIS) 110 evaluates source code via development operation information system manager 112, which is associated with a test case repository; paras. 0022, 0028; Fig. 2, verification component 220 (part of 112) generates a temporary build of the source code, e.g., a testing version of a software platform, to perform one or more test cases; paras. 0039, 0046)
testing the translated code submission to identify at least one error in the translated code submission (Fig. 2, verification component 220 (part of 112) tests source code to determine if it complies with globalization standards using test cases, and may identify errors; paras. 0039, 0046; Fig. 3, determination component 310 may test for malicious lines of code; para. 0041; Fig. 6, step 610, determination component 310 tests source code templates for globalization enablement requirements; para. 0053)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the test environment teachings of HAIDERZAIDI to STUEHLER in order to test code submissions.  Such a test environment could, for example, be integrated into the continuous delivery component 220 in STUEHLER, which coordinates changes between different repositories.  (STUEHLER, paras. 0040 and 0041). Indeed, one of ordinary skill would understand that continuous delivery is a software engineering approach that aims at building, testing, and releasing software with improved speed and efficiency.  As disclosed in HAIDERZAIDI, one of ordinary skill in the art would be motivated to utilize a test environment in order to ensure errors are identified and corrected prior to deployment.  (HAIDERZAIDI, para. 0004).   One of ordinary skill would further be motivated to utilize the GDOIS teaches in HAIDERZAIDA in order to reduce time in adapting a United States-specific version to other languages and locales.  (HAIDERZAIDI, paras. 0024 and 0025). 

Regarding claim 8, STUEHLER in view of HAIDERZAIDI discloses the method according to claim 7.  However, STUEHLER fails to explicitly teach:
wherein the at least one error includes at least one of a translation bug included in the multiple translated strings or a programming bug included in the multiple lines of computer code that is caused by the multiple translated strings. 

However, in a related field of endeavor, HAIDERZAIDI teaches:
wherein the at least one error includes at least one of a translation bug included in the multiple translated strings or a programming bug included in the multiple lines of computer code that is caused by the multiple translated strings. (verification component 220 uses test cases to find errors, which may be test cases used to check if a translated message differs from the expected message; para. 0046; source code may be validated against test cases; para. 0053; Fig. 3, determination component 310 may test for malicious lines of code; para. 0041)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the test environment teachings of HAIDERZAIDI to STUEHLER in order to test code submissions, including translations of user interface elements for globalization.  Such a test environment could, for example, be integrated into the continuous delivery component 220 in STUEHLER, which coordinates changes between different repositories.  (STUEHLER, paras. 0040 and 0041). Indeed, one of ordinary skill would understand that continuous delivery is a software engineering approach that aims at building, testing, and releasing software with improved speed and efficiency.  As disclosed in HAIDERZAIDI, one of ordinary skill in the art would be motivated to utilize a test environment in order to ensure errors are identified and corrected prior to deployment.  (HAIDERZAIDI, para. 0004).   One of ordinary skill would further be motivated to utilize the GDOIS teaches in HAIDERZAIDA in order to reduce time in adapting a United States-specific version to other languages and locales.  (HAIDERZAIDI, paras. 0024 and 0025). 

Regarding claim 9, STUEHLER in view of HAIDERZAIDI discloses the method according to claim 7.  STUEHLER further discloses:
merging the modified translated code submission to the target repository; and (Fig. 2, version control component 232 communicates with code repository 228 to determine if two code versions can be merged and integrated in such repository; para. 0037; Fig. 9I, translation results and code in a base branch can be merged and integrated with a repository; paras. 0129 and 0130)

However, STUEHLER fails to explicitly teach:
identifying the at least one error in the translated code submission;
modifying the translated code submission to fix the at least one identified error;
re-testing the modified translated code submission to identify at least one error in the modified translated code submission.

However, in a related field of endeavor, HAIDERZAIDI explicitly teaches:
identifying the at least one error in the translated code submission; (verification component 220 uses test cases to find errors, which may be test cases used to check if a translated message differs from the expected message; para. 0046; source code may be validated against test cases; para. 0053; Fig. 3, determination component 310 may test for malicious lines of code; para. 0041)
modifying the translated code submission to fix the at least one identified error; (verification component 220 identifies errors and sends error results to globalization request analyzer 210 and globalization code generator 215; para; 0046; Fig. 5, step 505, globalization code generator 215 identifies errors and at steps 510 and 515, uses APIs to fix identified errors, including translation errors; paras. 0048-0051; Fig. 3, update component 315 may modify and update source code templates; para. 0041)
re-testing the modified translated code submission to identify at least one error in the modified translated code submission. (Fig. 3, determination component 310 may test source code for quality control, including checking for translatability issues; paras. 0041, 0042; Fig. 6, method 600 performed by determination component 310, at step 625, if a validation test is not successful, loop back to step 615 to see if new code is available at step 620 and re-test at step 625; para. 0053)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the test environment teachings of HAIDERZAIDI to STUEHLER in order to iteratively test code submissions, including translations of user interface elements for globalization.  Such a test environment could, for example, be integrated into the continuous delivery component 220 in STUEHLER, which coordinates changes between different repositories.  (STUEHLER, paras. 0040 and 0041). Indeed, one of ordinary skill would understand that continuous delivery is a software engineering approach that aims at building, testing, and releasing software with improved speed and efficiency and would further understand that software testing may be performed iteratively in order to catch and fix errors and bugs.  As disclosed in HAIDERZAIDI, one of ordinary skill in the art would be motivated to utilize a test environment in order to ensure errors are identified and corrected prior to deployment.  (HAIDERZAIDI, para. 0004).   One of ordinary skill would further be motivated to utilize the GDOIS teaches in HAIDERZAIDA in order to reduce time in adapting a United States-specific version to other languages and locales.  (HAIDERZAIDI, paras. 0024 and 0025). 

Regarding claim 10, STUEHLER discloses the method according to claim 1.  STUEHLER further discloses:
wherein the translation meta-data identifies a target repository that receives the translated code submission, (Fig. 2, translation service 250 can send translation requests to development infrastructure 208 or UI/UX infrastructure 212, which have code repositories 228 and 238, respectively, e.g., target repositories, and where version control components 232, 240 may use GIT for handling code submissions and merging; paras. 00039 and 0041; Fig. 4, repository table 404 has field 420a which is a unique identifier for the repository and files table 406 has field 428b that uniquely identifies the repository associated with the translation submission file, which may be updated when the translated results are stored on the target repository; paras. 0071 and 0075) [wherein the target repository stores a testing version of a software platform] and the method further comprises:
integrating the translated code submission into the target repository; (Fig. 2, version control component 232 communicates with code repository 228 to determine if two code versions can be merged and integrated in such repository; para. 0037; Fig. 9I, translation results and code in a base branch can be merged and integrated with a repository; paras. 0129 and 0130)

	However, STUEHLER fails to explicitly teach:
wherein the target repository stores a testing version of a software platform (Fig. 1, Globalization Development Operation Information System (GDOIS) 110 evaluates source code via development operation information system manager 112, which is associated with a test case repository; paras. 0022, 0028; Fig. 2, verification component 220 (part of 112) generates a temporary build of the source code, e.g., a testing version of a software platform, to perform one or more test cases; paras. 0039, 0046)
testing the translated code submission; (Fig. 2, verification component 220 (part of 112) tests source code to determine if it complies with globalization standards using test cases, and may identify errors; paras. 0039, 0046; Fig. 3, determination component 310 may test for malicious lines of code; para. 0041; Fig. 6, step 610, determination component 310 tests source code templates for globalization enablement requirements; para. 0053)
determining that the translated code submission does not include at least one error; and (Fig. 2, verification component 220 (part of 112) tests source code to determine if it complies with globalization standards using test cases, and may determine that there are no errors; paras. 0039, 0046; Fig. 3, determination component 310 may test for malicious lines of code; para. 0041; Fig. 6, step 610, determination component 310 tests source code templates for globalization enablement requirements and at step 625 may find that validation is successful with zero errors; para. 0053)
releasing the translated code submission to a production version of the software platform. (the GDOIS 110 may check-in source code to a repository after all globalization verification tests have passed; para. 0027; see also verification component 215 performs tests on temporary build of developer source code prior to check-in of the source code to the repository; para. 0039; Fig. 6, at step 630, source code templates are updated after successful validation; para. 0053)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the test environment teachings of HAIDERZAIDI to STUEHLER in order to iteratively test code submissions, including translations of user interface elements for globalization.  Such a test environment could, for example, be integrated into the continuous delivery component 220 in STUEHLER, which coordinates changes between different repositories.  (STUEHLER, paras. 0040 and 0041). Indeed, one of ordinary skill would understand that continuous delivery is a software engineering approach that aims at building, testing, and releasing software with improved speed and efficiency and would further understand that software testing may be performed iteratively in order to catch and fix errors and bugs.  As disclosed in HAIDERZAIDI, one of ordinary skill in the art would be motivated to utilize a test environment in order to ensure errors are identified and corrected prior to deployment, and if no such errors are found, proceeding to deployment.  (HAIDERZAIDI, para. 0004).   One of ordinary skill would further be motivated to utilize the GDOIS teaches in HAIDERZAIDA in order to reduce time in adapting a United States-specific version to other languages and locales.  (HAIDERZAIDI, paras. 0024 and 0025). 

Claim 19 is directed to a system that corresponds to the computer implemented method of claim 7, and is therefore rejected under the same grounds as claim 7 above.
Claim 20 is directed to a system that corresponds to the computer implemented method of claim 8, and is therefore rejected under the same grounds as claim 8 above.
Claim 21 is directed to a system that corresponds to the computer implemented method of claim 9, and is therefore rejected under the same grounds as claim 9 above.
Claim 22 is directed to a system that corresponds to the computer implemented method of claim 10, and is therefore rejected under the same grounds as claim 10 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C. LEE/Examiner, Art Unit 2655                                                                                                                                                                                                        

/JESSE S PULLIAS/Primary Examiner, Art Unit 2655